EXHIBIT 10.2

ELIZABETH ARDEN, INC.

2004 Non-Employee Director Stock Option Plan

1.    Purpose.  The purpose of this Plan is to help attract, retain and
compensate highly qualified individuals who are not current employees of
Elizabeth Arden, Inc. (the "Company") as members of the Board of Directors and,
by encouraging ownership of a stock interest in the Company, to gain for the
Company the advantages inherent in directors having a greater personal financial
investment in the Company.

2.    Definitions.  As used herein, the following terms shall have the meanings
indicated:

      "Annual Meeting Date" means 5:00 p.m. on the date of the annual meeting of
the Company's shareholders at which the Directors are elected.

      "Board" means the Company's Board of Directors.

      "Code" means the Internal Revenue Code of 1986, as amended.

      "Common Stock" means the Common Stock, par value $.01 per share, of the
Company.

      "Company" refers to Elizabeth Arden, Inc., a Florida corporation, or any
successor thereof.

      "Director" means a member of the Board.

      "Effective Date" is the date specified in Section 16.1.

      "Eligible Director" means any person who is a member of the Board and who,
is "a non-employee director" (as defined in Rule 16b-3 of the Exchange Act) of
the Company

      "Fair Market Value" of the Common Stock on any date of reference means
shall be determined in good faith by the Board and may, among other methods, be
the Closing Price of the Common Stock on the grant date. For this purpose, the
Closing Price of the Common Stock on any business day shall be (i) if such
Common Stock is listed or admitted for trading on any United States national
securities exchange or is quoted on the National Association of Securities
Dealers Automated Quotations Systems ("NASDAQ"), or if actual transactions are
otherwise reported on a consolidated transaction reporting system, the last
reported sale price of Common Stock on such exchange, NASDAQ or reporting
system, as reported in any newspaper of general circulation; or (ii) if clause
(i) is not applicable, the mean between the high bid and low ask quotations for
the Common Stock as reported by the National Quotation Bureau, Incorporated if
at least two securities dealers have inserted both bid and ask quotations for
the Common Stock on at least 5 of the 10 preceding days.

      "Option" (when capitalized) means any stock option granted under this
Plan.

      "Option Agreement" means the agreement between the Company and the
Optionee for the grant of an option.

      "Option Period" means the ten year period between the date an Option is
granted and the expiration date of the Option.

      "Optionee" means an Eligible Director to whom a stock option is granted
under this Plan or any person who succeeds to the rights of such person under
this Plan by reason of the death of such person.

      "Plan" shall mean this Non-Employee Director Stock Option Plan for the
Company.

      "Share(s)" shall mean a share or shares of the Common Stock.

3.    Shares and Options. Subject to Section 11 of this Plan, the maximum number
of shares of Common Stock that may be issued pursuant to Options granted under
the Plan shall be 350,000 shares. Shares of Common Stock shall be made available
for issuance pursuant to the Plan either from shares of Common Stock reacquired
by the Company (either directly or indirectly through an agent, trustee or other
person or entity) or from authorized but unissued shares. Any shares of Common
Stock with respect to which Options have expired or terminated for any reason
other than exercise of such Options, shall again be available for issuance
pursuant to the Plan, to the extent permitted under Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the "Exchange Act").

4.    Grants of Options. Commencing on the 2004 Annual Meeting Date, and
provided that a sufficient number of shares remain available under this Plan,
each Eligible Director who is re-elected to serve as a director on the Annual
Meeting Date shall be granted on the Annual Meeting Date an option to purchase
7,000 shares of the Common Stock, or such other amount as determined by the
Board based on a competitive review of comparable companies. Upon the grant of
each Option, the Company and the Eligible Director shall enter into an Option
Agreement, which shall specify the grant date and the exercise price and shall
include or incorporate by reference the substance of this Plan and such other
provisions consistent with this Plan as the Board may determine. The options to
be granted under this Plan shall be nonqualified stock options (stock options
which do not constitute "incentive stock options" within the meaning of Section
422A of the Code).

5.    Exercise Price. The exercise price per Share of any Option shall be the
Fair Market Value of the Shares underlying such Option on the date such Option
is granted.

6.    Exercise of Options. An Option shall be deemed exercised when (i) the
Company has received written notice of such exercise in accordance with the
terms of the Option; (ii) full payment of the aggregate exercise price of the
Shares as to which the Option is exercised has been made; and (iii) arrangements
that are satisfactory to the Board in its sole discretion have been made for the
Optionee's payment to the Company of the amount that is necessary for the
Company to withhold in accordance with applicable Federal or state tax
withholding requirements. The exercise price of any Shares purchased, and any
required tax payment, shall be paid, at the election of the Company, in cash, by
the tender of Shares, or both. If payment is made in cash, it may be made by
certified or official bank check, personal check, money order or wire transfer.
If payment is made by the tender of Shares, the Fair Market Value of each Share
shall be determined as of the day the Shares are tendered for payment or, if no
sale or bid has been made on such date, then on the last preceding day on which
such sale or bid shall have been made. Any excess of the value of the tendered
Shares over the purchase price will be returned to the Optionee as follows:

        (i)    any whole Shares remaining in excess of the purchase price will
be returned to the Optionee in kind, and may be represented by one or more
certificates as determined by the Company in its sole discretion;

        (ii)    any partial Shares remaining in excess of the purchase price
will be returned to the Optionee in cash.

    No Optionee shall be deemed to be a holder of any Shares subject to an
Option unless and until a stock certificate or certificates for such Shares are
issued to such person(s) under the terms of the Plan. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as expressly provided
in Section 11 hereof.

7.    Issuance of Shares. No shares shall be issued and delivered upon exercise
of any Option unless and until in the opinion of the Company's legal counsel,
any applicable registration requirements of the Securities Act of 1933, as
amended, any applicable listing requirements of any national securities exchange
on which stock of the same class is then listed, and any other requirements of
law or of any regulatory bodies having jurisdiction over such issuance and
delivery, shall have been fully complied with. The Company shall not be required
to issue any Shares if the issuance of such Shares would constitute a violation
by the individual exercising the Option or the Company of any provisions of any
law or regulation of any governmental authority, including without limitation
any provisions of the Sarbanes-Oxley Act of 2002, and any other Federal or state
securities laws or regulations. Any determination in this connection by the
Board shall be final, binding and conclusive. The Company shall not be obligated
to take any affirmative action in order to cause the exercise of an Option, the
issuance of Shares pursuant thereto or the grant of an Option to comply with any
law or regulation of any governmental authority other than the registration of
the Shares with the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the "Securities Act").

8.    Vesting; Exercisability.

      8.1    Each Option granted hereunder on an Annual Meeting Date shall vest
and become nonforfeitable on the third anniversary of that Annual Meeting Date,
if the Optionee has continued to serve as a Director until that date. An Option
shall on that day and thereafter be exercisable, subject only to Section 8.2.

      8.2    The expiration date of an Option shall be 10 years from the date of
grant of the Option, subject to earlier termination pursuant to Section 10.

9.    Change of Control Provisions. Notwithstanding any other provision of the
Plan, the following acceleration provisions shall apply in the event of a
"Change of Control" as defined in this Section 9:

      9.1    Any Option previously granted under the Plan to an Eligible
Director on the date of a "Change in Control" (as defined in Section 9.2)
automatically shall become fully exercisable and vested, subject only to legal
restrictions on the issuance of Shares set forth in Section 13 and the
provisions of the next sentence.

      9.2    For purposes of Section 9.1, a "Change of Control" shall be deemed
to have occurred upon any of the following events:

             (a)    a change in control of the Company that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act; or

             (b)    during any period of two (2) consecutive years, the
individuals who at the beginning of such period constitute the Company's Board
of Directors or any individuals who would be "Continuing Directors" (as
hereinafter defined) cease for any reason (other than due to death or voluntary
resignation) to constitute at least a majority thereof; or

             (c)    the Company's Common Stock shall cease to be publicly traded
after initially being publicly traded; or

             (d)    the Board shall approve a sale of all or substantially all
of the assets of the Company, and such transaction shall have been consummated;
or

             (e)    the Board shall approve any merger, consolidation, or like
business combination or reorganization of the Company, the consummation of which
would result in the occurrence of any event described in Section 9.2(a) above,
and such transaction shall have been consummated.

    For purposes of this Section 9.2, "Continuing Directors" shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date was nominated or selected by a majority of the Continuing
Directors (or the Nominating Committee of the Board of Directors of the Company)
in office at the time of his or her nomination or selection.

10.    Termination of Option Period. An Optionee whose directorship terminates
for any reason other than death, permanent and total disability (as defined in
Section 22(e)(3) of the Code) or retirement from Board service in good standing
after age 70, shall be entitled to exercise any Options which are then
exercisable only within the twelve-month period after the date such director
ceases to serve as a Director. Any Options that are not exercised within such
twelve-month period shall be null and void. In the case of termination of the
directorship by reason of the Director's death, permanent and total disability
or retirement from Board service in good standing after age 70, the Options or
any portion thereof which were not exercisable on the date of termination or
retirement shall be accelerated and become immediately exercisable, and the
period to exercise such Options shall be twelve months, subject to the earlier
expiration of the Option Period. The estate of an Optionee who dies, or a person
who acquires the right to exercise an Option, including any portion of such
Option which was not exercisable at the time of death, by bequest or inheritance
or by reason of the death of the Optionee, may exercise the Option only within
the twelve-month period after the death of the Optionee, subject to the earlier
expiration of the Option Period.

11.    Adjustment of Shares.

       11.1    If there shall be any change in the Common Stock of the Company
or the capitalization of the Company through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, split up, spin-off, combination of shares, exchange of shares, dividend
in kind or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company in order to prevent
dilution or enlargement of participants' rights under the Plan, the Board shall
adjust, in an equitable manner, as applicable, the number and kind of shares
that may be issued under the Plan, the individual limits, the number and kind of
shares subject to outstanding Options, the exercise price applicable to
outstanding Options, and the Fair Market Value of the Common Stock and other
value determinations applicable to outstanding Options. The determination of the
Board as to the foregoing adjustments, if any, shall be conclusive and binding
on participants under the Plan.

       11.2    Without limiting the generality of the foregoing, the existence
of outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceedings, whether of a similar
character or otherwise.

12.    Transferability of Options. Each Option shall provide that such Option
shall not be transferable by the Optionee otherwise than by will or the laws or
descent and distribution, and each Option shall be exercisable during the
Optionee's lifetime only by the Optionee.

13.    Issuance of Shares. As a condition of any sale or issuance of Shares
which have not been registered under the Securities Act upon exercise of any
Option, the Board may require such agreements or undertakings, if any, as the
Board may deem necessary or advisable to assure compliance with any applicable
law or regulation including, but not limited to, the following:

       (a)    a representation and warranty by the Optionee to the Company, at
the time any Option is exercised, that Optionee is acquiring the Shares to be
issued for investment and not with a view to, or for sale in connection with,
the distribution of any such Shares; and

       (b)    a representation, warranty and/or agreement to be bound by any
legends that are, in the opinion of the Board, necessary or appropriate to
comply with the provisions of any securities law deemed by the Board to be
applicable to the issuance of the Shares and are endorsed upon the Share
certificates.

14.    Administration of the Plan. The Plan shall be administered by the Board,
which shall have the authority to adopt such rules and regulations and to make
such determinations as are not inconsistent with the Plan and as are necessary
or desirable for the implementation and administration of the Plan, provided
that the Board does not have any discretion with respect to the grant of options
under the Plan.

15.    Interpretation.

       15.1    If any provision of the Plan should be held invalid or illegal
for any reason, such determination shall not affect the remaining provisions
hereof, but instead the Plan shall be construed and enforced as if such
provision had never been included in the Plan. Without limiting the generality
of the foregoing, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors promulgated under the
Exchange Act. To the extent any provision of the Plan or action by the Board
hereunder is inconsistent with the foregoing requirements, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the Board.

       15.2    The determinations and the interpretation and construction of any
provision of the Plan by the Board shall be final and conclusive. This Plan
shall be governed by the laws of the State of Florida. Headings contained in
this Plan are for convenience only and shall in no manner be construed as part
of this Plan. Any reference to the masculine, feminine, or neuter gender shall
be a reference to such other gender as is appropriate.

16.    Term of Plan; Amendment and Termination of the Plan.

       16.1    This Plan is effective as of May 10, 2004 ("Effective Date");
provided, however, that within one year after such date, the Plan shall have
been approved by the affirmative vote of the holders of a majority of the shares
of Common Stock present or represented and entitled to vote at a meeting of the
Company's shareholders, or any adjournment thereof at which a quorum is present.
This Plan shall continue in effect until all Options granted hereunder have
expired or been exercised, unless sooner terminated under the provisions
relating thereto. No Option shall be granted after 10 years from the Effective
Date. Any Option granted under this Plan prior to the date that shareholder
approval is obtained pursuant to this Section 16.1 shall be deemed to have been
granted as of the date such shareholder approval is obtained.

       16.1    The Board may from time to time amend, terminate or suspend the
Plan or any Option; provided, however, that except to the extent provided in
Section 10, no such amendment may (i) without approval by the Company's
shareholders, increase the number of Shares reserved for Options or change the
class of persons eligible to receive Options or involve any other change or
modification requiring shareholder approval under Rule 16b-3 of the Exchange
Act; (ii) permit the granting of Options that expire beyond the maximum 10-year
period described in Section 8.2; or (iii) extend the termination date of the
Plan as set forth in Section 16.1; and, provided further, that except to the
extent otherwise specifically provided in Section 10, no amendment, termination
or suspension of the Plan or any Option issued hereunder shall substantially
impair any Option previously granted to any Optionee without the consent of such
Optionee. Any termination or suspension of the Plan shall not affect Options
already granted and such Options shall remain in full force and effect as if
this Plan had not been terminated or suspended. No Option may be granted while
the Plan is suspended or after it is terminated.

       16.1    Notwithstanding anything else contained herein, the provisions of
this Plan which govern the number of Options to be awarded to Directors, the
exercise price per share under each such Option, when and under what
circumstances an Option will be granted, and the period within which each Option
may be exercised, shall not be amended more than once every six months (even
with shareholder approval), other than to conform to changes in the Code, or the
rules promulgated thereunder, and under the Employee Retirement Income Security
Act of 1974, as amended, or the rules promulgated thereunder, or with rules
promulgated by the Securities and Exchange Commission.

17.    No Right to Service. Except as provided in this Plan, no Eligible
Director shall have any claim or right to be granted a stock option under the
Plan. Neither the Plan nor any action pursuant thereto shall be construed as
giving any Eligible Director a right to be retained in the service of the
Company. The adoption of this Plan shall not affect any other compensation,
retirement or other benefit plan or program in effect for the Company.

18.    Reservation of Shares. The Company, during the term of the Plan, will at
all times reserve and keep available a number of Shares as shall be sufficient
to satisfy the requirements of the Plan.

As adopted by the Board of Directors on May 10, 2004, and as amended on November
2, 2006.

 